PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Russell, David, D.
Application No. 13/252,828
Filed: 4 Oct 2011
For: Self-Supporting Double Wall In Situ Tank System

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under the 37 CFR 1.137(a), filed April 10, 2015, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

A non-final Office action was mailed on December 17, 2013, which set a three month period for reply, with extensions of time available under 37 CFR 1.136(a). On June 16, 2014, applicant purchased a $700 three month extension of time extension of time pursuant to 37 CFR 1.136(a) and filed Application No. 14/305,629, which is a divisional of Application No. 13/252,828.  No response to the December 17, 2013 non-final Office action being received within the 6 month deadline, the application became abandoned on June 18, 2014. A Notice of Abandonment was mailed on September 12, 2014.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

This petition lacks (3) above.  

With respect to (3):  Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

In this instance, applicant did not miss the 6 month deadline. Applicant obtained a three month extension of time on June 16, 2014. Applicant could have filed a timely response to the December 17, 2013 non-final Office action, but instead chose to file a divisional application. Applicant filed the present petition claiming unintentional delay, but it appears applicant made a choice to abandon this application.  It is regrettable that this petition was not decided in a timely manner. Nevertheless, the Office requires applicant to submit information and/or evidence to rebut this presumption.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET